


110 HR 382 IH: To amend the Federal Deposit Insurance Act with respect

U.S. House of Representatives
2007-01-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 382
		IN THE HOUSE OF REPRESENTATIVES
		
			January 10, 2007
			Mr. Gillmor
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the Federal Deposit Insurance Act with respect
		  to municipal deposits.
	
	
		1.Short titleThis Act may be cited as the
			 Municipal Deposit Insurance Protection Act of 2007.
		2.Increased
			 insurance coverage for municipal depositsSection 11(a)(2) of the
			 Federal Deposit Insurance Act (12
			 U.S.C. 1821(a)(2)) is amended—
			(1)in subparagraph
			 (A)—
				(A)by moving the
			 margins of clauses (i) through (v) 4 ems to the right;
				(B)by striking, in
			 the matter following clause (v), such depositor shall and all
			 that follows through the period; and
				(C)by striking the
			 semicolon at the end of clause (v) and inserting a period;
				(2)by striking
			 (2)(A) Notwithstanding and all that follows through a
			 depositor who is— and inserting the following new paragraph:
				
					(2)Municipal
				depositors
						(A)In
				generalNotwithstanding any limitation in this Act or in any
				other provision of law relating to the amount of deposit insurance available to
				any 1 depositor—
							(i)a
				municipal depositor shall, for the purpose of determining the amount of insured
				deposits under this subsection, be deemed to be a depositor separate and
				distinct from any other officer, employee, or agent of the United States or any
				public unit referred to in subparagraph (E); and
							(ii)except as
				provided in subparagraph (B), the deposits of a municipal depositor shall be
				insured in an amount not to exceed the standard maximum deposit insurance
				amount, as defined in paragraph (1)(E).
							(B)In-state
				municipal depositorsIn the case of the deposits of an in-State
				municipal depositor described in clause (ii), (iii), (iv), or (v) of
				subparagraph (E) at an insured depository institution, such deposits shall be
				insured in an amount not to exceed the lesser of—
							(i)$2,000,000;
				or
							(ii)the sum
				of—
								(I)the standard maximum deposit insurance
				amount; and
								(II)80 percent of the
				amount of any deposits in excess of such amount.
								(C)Municipal
				deposit parityNo State may deny to insured depository
				institutions within its jurisdiction the authority to accept deposits insured
				under this paragraph, or prohibit the making of such deposits in such
				institutions by any in-State municipal depositor.
						(D)In-state
				municipal depositor definedFor purposes of this paragraph, the
				term in-State municipal depositor means a municipal depositor that
				is located in the same State as the office or branch of the insured depository
				institution at which the deposits of that depositor are held.
						(E)Municipal
				depositorFor purposes of this paragraph, the term
				municipal depositor means a depositor that
				is—
						;
			(3)by striking
			 (B) The and inserting the following:
				
					(F)Authority to
				limit depositsThe
					;
				and
			(4)by striking
			 depositor referred to in subparagraph (A) of this paragraph each
			 place such term appears and inserting municipal
			 depositor.
			
